 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ELVIS VENABLE,                                     Case No. 1:17-cv-01519-AWI-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING PLAINTIFF TO FILE
                                                         AN OPPOSITION OR STATEMENT OF
13           v.                                          NON-OPPOSITION TO DEFENDANT’S
                                                         MOTION FOR PARTIAL SUMMARY
14    DR. PATEL,                                         JUDGMENT
15                       Defendant.                      (ECF No. 28)
16                                                       TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Elvis Venable is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983.

20          On July 11, 2019, Defendant Patel filed a motion for partial summary judgment on

21   Plaintiff’s claim for damages related to mental and emotional injuries resulting from Defendant’s

22   alleged conduct. (ECF No. 28.)

23          Plaintiff’s opposition was due not more than twenty-one (21) days after the date of service

24   of Defendant’s motion. Local Rule 230(l). However, more than twenty-one days have passed since

25   Defendant served his motion for partial summary judgment, but Plaintiff has not filed an opposition

26   or statement of non-opposition to the motion. Also, Plaintiff has not otherwise communicated with

27   the Court.

28   ///
                                                         1
 1          Therefore, pursuant to Local Rule 230(l), Plaintiff is HEREBY ORDERED to file an

 2   opposition, or a statement of non-opposition, to Defendant’s motion for partial summary judgment

 3   within twenty-one (21) days from the date of service of this order. If Plaintiff fails to file an

 4   opposition, or a statement of non-opposition, within the allotted time, Defendant’s motion for

 5   partial summary judgment will be deemed submitted for decision and the Court will view all of the

 6   facts set forth in Defendant’s motion for partial summary judgment as undisputed pursuant to

 7   Federal Rule of Civil Procedure 56(e)(2).

 8
     IT IS SO ORDERED.
 9

10      Dated:    August 19, 2019                           /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
